UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2264


KIRUBALE TEKELE ABERA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 30, 2009                  Decided:   August 13, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan D. Dobson, ALAN DOBSON & ASSOCIATES, PLLC, Washington,
D.C., for Petitioner.    Tony West, Assistant Attorney General,
John S. Hogan, Senior Litigation Counsel, Michael C. Heyse,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kirubale      Tekele          Abera,          a       native        and     citizen       of

Ethiopia,    petitions        for    review          of   an       order    of        the    Board    of

Immigration     Appeals       (“Board”)          dismissing          his        appeal       from    the

immigration judge’s order denying his applications for asylum,

withholding from removal, and withholding under the Convention

Against     Torture     (“CAT”).                 Abera         challenges             the        adverse

credibility finding and the denial of relief under the CAT.                                           We

deny the petition for review.

            The     Immigration           and    Nationality              Act    authorizes          the

Attorney General to confer asylum on any refugee.                                            8 U.S.C.

§ 1158(a) (2006).       It defines a refugee as a person unwilling or

unable to return to his native country “because of persecution

or   a   well-founded     fear       of       persecution            on    account           of    race,

religion, nationality, membership in a particular social group,

or   political      opinion.”             8     U.S.C.        §    1101(a)(42)(A)                (2006).

“Persecution        involves        the       infliction            or     threat           of    death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                            Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citations

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see   8    C.F.R.    §     1208.13(a)           (2009),          and    can        establish

                                                 2
refugee status based on past persecution in his native country

on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2009).       Without      regard       to     past       persecution,         an       alien    can

establish     a     well-founded        fear    of       persecution       on       a    protected

ground.       Ngarurih      v.    Ashcroft,         371    F.3d     182,    187         (4th    Cir.

2004).

              The     well-founded           fear        standard       contains          both     a

subjective and an objective component.                            The objective element

requires a showing of specific, concrete facts that would lead a

reasonable     person      in    like    circumstances            to    fear    persecution.

Gandziami-Mickhou         v.     Gonzales,         445     F.3d    351,    353          (4th    Cir.

2006).        “The    subjective        component          can     be    met    through          the

presentation         of    candid,       credible,           and        sincere         testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis      in    the   reality        of    the    circumstances            and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Li, 405 F.3d at 176 (internal

quotation marks and citations omitted).

              Credibility        findings          are     reviewed       for       substantial

evidence.      A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.         Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,       contradictory         evidence,          and    inherently            improbable

                                               3
testimony . . . .”          Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

Cir. 2006) (internal quotation marks and citations omitted).

            Where, as here, the applicant filed his application

for asylum after May 11, 2005, certain provisions of the REAL ID

Act of 2005 regarding credibility determinations are applicable.

See 8 U.S.C. § 1158(b)(1)(B)(iii) (2006).             Specifically,

     a trier of fact may base a credibility determination
     on the demeanor, candor, or responsiveness of the
     applicant or witness, the inherent plausibility of the
     applicant’s or witness’s account, the consistency
     between the applicant’s or witness’s written and oral
     statements (whenever made and whether or not under
     oath, and considering the circumstances under which
     the statements were made), the internal consistency of
     each   such   statement,   the   consistency    of   such
     statements with other evidence of record (including
     the reports of the Department of State on country
     conditions), and any inaccuracies or falsehoods in
     such   statements,   without   regard  to    whether   an
     inconsistency, inaccuracy, or falsehood goes to the
     heart of the applicant’s claim, or any other relevant
     factor.

8 U.S.C. § 1158(b)(1)(B)(iii).

            This    court     accords     broad,     though      not   unlimited,

deference    to    credibility    findings        supported      by    substantial

evidence.     Camara   v.     Ashcroft,     378    F.3d   361,   367    (4th   Cir.

2004).   If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.    Tewabe, 446 F.3d at 538.




                                        4
           A   determination    regarding        eligibility   for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                     INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).              Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.               8 U.S.C. § 1252(b)(4)(B)

(2006).    This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                      Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

           We find that substantial evidence supports the adverse

credibility finding.      We have reviewed the record, including the

independent evidence supporting the claim of past persecution,

and find that the record does not compel a different result.                     We

further find that substantial evidence supports the denial of

relief under the CAT.       Abera failed to show that it was more

likely than not he will be tortured when he returns to Ethiopia.

See 8 C.F.R. § 1208.16(c)(2) (2009).

           Accordingly,    we   deny       the   petition   for     review.      We

dispense    with   oral   argument     because       the    facts     and     legal

contentions are adequately presented in the materials before the




                                       5
court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                6